                 Case 2:17-cr-00216-JCC Document 121 Filed 12/17/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                             CASE NO. CR17-0216-JCC
10                            Plaintiff,                    MINUTE ORDER
11               v.

12    RICHARD BLICK,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to stay briefing on
18   Mr. Blick’s motion for compassionate release (Dkt. No. 120). Having thoroughly considered the
19   motion and the relevant record and finding good cause, the Court GRANTS the motion. Counsel
20   for Mr. Blick is ORDERED to inform the Court by January 25, 2021 whether he will file a
21   supplemental or amended motion for compassionate release. If such a motion will be filed, the
22   parties shall file a stipulated motion setting forth the parties’ views on an appropriate briefing
23   schedule. If a supplemental or amended motion will not be filed, the Government shall respond
24   to Mr. Blick’s pending motion (Dkt. No. 117) within 14 days of the date on which counsel for
25   Mr. Blick’s notice is filed.
26          //


     MINUTE ORDER
     CR17-0216-JCC
     PAGE - 1
            Case 2:17-cr-00216-JCC Document 121 Filed 12/17/20 Page 2 of 2




 1         DATED this 17th day of December 2020.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Paula McNabb
 4
                                                   Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR17-0216-JCC
     PAGE - 2
